Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The following is an examiner’s statement of reasons for allowance:
	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with attorney for application Mr. Prakash Nama Registration No.: 44,255 on 06/03/2021.
	
This application has been amended as follows:
Claims 1-9 are amended.
Pending claims have been amended as follows:
Claim 1 (currently amended): A mechanical switch of photoelectrical type comprising:
an upper cover, a lower cover, a press shaft and a primary spring, the upper cover and the lower cover matching to form into a hollow holding cavity, in which the press shaft and the primary spring are positioned, is characterized in that, the holding cavity is further provided with a sound optical path mechanism abutting against the primary spring, 
the sound optical path mechanism comprising a secondary spring, a ram, a ram stop guiding groove, and a guiding bracket, wherein, the guiding bracket is coupled with the press shaft, moves up and down as the press shaft moving up and down; and 
an upper end of the ram is provided with a protruding strip, which is arranged in the chute and can freely move along the chute; when the guiding bracket moves up and down, the protruding strip is restricted by the chute and drives the ram to rotate by itself; 
the secondary spring is mounted on the ram above the protruding strip and stops at a top of the guiding bracket; the ram and the second spring are in a parallel relationship with the primary spring; 
a lower end of the ram is arranged in the ram stop guiding groove, on which a slot is provided for the protruding strip to slide; the lower end of the ram is provided with an optical path structure.

Claim 2 (Currently Amended): The mechanical switch of the photoelectrical type according to claim 1, characterized in that the optical path structure is a transmission hole arranged at the lower end of the ram.

Claim 3 (Currently Amended): The mechanical switch of the photoelectrical type according to claim 1, characterized in that a top of the ram stops at a bottom of the secondary spring, and there is no contact between the top of the ram and the top of the guiding bracket.

Claim 4 (Currently Amended): The mechanical switch of the photoelectrical type according to claim 1, characterized in that the top of the guiding bracket is provided with a through-hole, and a top of the ram passes through the secondary spring and further through the through-hole.

Claim 5 (Currently Amended}: The mechanical switch of the photoelectrical type according to claim 1, characterized in that a bulge is provided on the ram at an other side corresponding to the protruding strip, and the ram stop guiding groove is respectively provided with a secondary slot for the bulge to slide.

Claim 6 (currently amended): A mechanical keyboard key assembly of photoelectrical type, comprising: mechanical switches of the photoelectrical type and a printed circuit board (PCB), characterized in that: each mechanical switch of the mechanical switches of the photoelectrical type comprises: an upper cover, a lower cover, a press shaft and a primary spring, the upper cover and the lower cover matching to form into a hollow holding cavity, in which the press shaft and the primary spring are positioned, the holding cavity is further provided with a sound optical path mechanism abutting against the primary spring, the sound optical path mechanism comprising a secondary spring, a ram, a ram stop guiding groove, and a guiding bracket, the guiding bracket is coupled with the press shaft, moves up and down as the press shaft moving up and down; and a chute is provided on the guiding bracket; an upper end of the ram is provided with a protruding strip, which is arranged in the chute and can freely move along the chute; when the guiding bracket moves up and down, the protruding strip is restricted by the chute and drives the ram to rotate by itself; the secondary spring is mounted on the ram above the protruding strip and stops at a top of the guiding bracket; a lower end of the ram is arranged in the ram stop guiding groove, on which a slot is provided for the protruding strip to slide; the lower end of the ram is provided with an optical path structure; there is provided a photoelectrical circuit on the PCB 
said each mechanical switch of the mechanical switches of the photoelectrical type is mounted on the PCB said each mechanical switch of the mechanical switches of the photoelectrical type, and an up and down motion and rotation of the ram can shut or tum on the photoelectrical circuit which is consisted of the light transmitter IR and the light receiver PT.

Claim 7 (currently amended): The mechanical keyboard key assembly of the photoelectrical type according to claim 6, characterized in that, the light transmitter IR and the light receiver PT are related as geminate tubes on the PCB a middle of the geminate tubes; when the press shaft is depressed, the ram runs down and rotates to enable a through-hole toward the light transmitter IR and the light receiver PT, so as to Page 3 of 6Appl. No. 16/075,995 Amdt, dated May 20, 2021 Reply to office action of April 14, 2021 turn on the photoelectrical circuit; when the press shaft is released, the ram runs up and the through-hole rotates to shut off the photoelectrical circuit.

Claim 8 (currently amended): The mechanical keyboard key assembly of the photoelectrical type according to claim 6, characterized in that, there is provided a group of protruding hooks on the lower cover, and the PCB group of protruding hooks respectively at respective positions, said each mechanical switch of the mechanical switches of the photoelectrical type secured on the PCB group of protruding hooks and the jacks.

Claim 9 (currently amended): The mechanical keyboard key assembly of the photoelectrical type according to claim 6, characterized in that, the PCB 

Reasons for Allowance:
	Prior art of record does not teach, or make obvious a mechanical switch of photoelectrical type comprising: a holding cavity is further provided with a sound optical path mechanism abutting against the primary spring, the sound optical path mechanism comprising a secondary spring, a ram, a ram stop guiding groove, and a guiding bracket, wherein, the guiding bracket is coupled with the press shaft, moves up and down as the press shaft moving up and down; and a chute is provided on the guiding bracket; the upper end of the ram is provided with a protruding strip, which is arranged in the chute and can freely move along the chute: when the bracket moves up and down, the protruding strip is restricted by the chute and drives the ram to rotate by itself; the secondary spring is mounted on the ram above the protruding strip and stops at the top of the bracket; the ram and the second spring are in a parallel relationship with the primary spring; the lower end of the ram is arranged in the ram stop guiding groove, on which a slot is provided for the protruding strip to slide; the lower end of the ram is provided with an optical path structure.
	US9634661 to Chen discloses a mechanical switch comprising: an upper cover (fig 4:31, col 4 ln 32-35), a lower cover (fig 4:20), a press shaft (fig 4:33, col 4 ln 35-37) and a primary spring (fig 4:34&35, col 4 ln 35-37), the upper cover and the lower cover matching to form into a hollow holding cavity (fig 4:321&322, col 4 ln 42-49), in which the press shaft and the primary spring are positioned (fig 4:32, col 4 ln 35-49).
	Chen does not disclose a mechanical switch of photoelectrical type comprising: a holding cavity is further provided with a sound optical path mechanism abutting against the primary spring, the sound optical path mechanism comprising a secondary spring, a ram, a ram stop guiding groove, and a guiding bracket, wherein, the guiding bracket is coupled with the press shaft, moves up and down as the press shaft moving up and down; and a chute is provided on the guiding bracket; the upper end of the ram is provided with a protruding strip, which is arranged in the chute and can freely move along the chute: when the bracket moves up and down, the protruding strip is restricted by the chute and drives the ram to rotate by itself; the secondary spring is mounted on the ram above the protruding strip and stops at the top of the bracket; the ram and the second spring are in a parallel relationship with the primary spring; the lower end of the ram is arranged in the ram stop guiding groove, on which a slot is provided for the protruding strip to slide; the lower end of the ram is provided with an optical path structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165.  The examiner can normally be reached on (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685